Citation Nr: 1301411	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served with the United States Army Reserves and the Texas Army National Guard with active duty from July 1982 to October 1982 and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

The Board remanded this matter in December 2010 to obtain a VA examination and opinion.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the October 2011 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board observes that an October 2011 rating decision granted entitlement to service connection for degenerative joint disease and impingement syndrome of the right shoulder.  As the Veteran received the full grant of benefits with respect to the service connection claim for right shoulder impingement and bursitis, this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal; however, it finds that additional development is necessary prior to adjudicating the issue of entitlement to service connection for tinnitus.   In this regard, the Veteran was provided with a VA examination and opinion in January 2011.  The Veteran described the tinnitus as a recurring bilateral high pitch tone that she first noticed on a field exercise in 1994.  The high pitch tone reoccurs about one to two times a week and lasts for about five to ten minutes when it happens.  The examiner provided the opinion that it is less likely than not that the Veteran's tinnitus was caused by or a result of noise exposure in military service.  The examiner explained that the Veteran enlisted in the Army with hearing loss in the left ear and the Veteran's current hearing loss remains essentially the same as when she entered service.  The examiner noted that the most common factor with tinnitus is hearing loss.  It appears that the examiner is implying that the Veteran's bilateral tinnitus is related to her left ear hearing loss, which occurred prior to service.  The Board observes that the Veteran has reported that she experiences bilateral tinnitus.  The examiner documented in the January 2011 VA examination that hearing in the right ear is clinically normal and he only discussed the Veteran's left ear hearing loss in his explanation.  Furthermore, the examiner did not discuss the Veteran's lay statements regarding the onset of tinnitus in 1994 during a field exercise.  Based on the foregoing, the Board concludes that VA opinion is inadequate and another VA opinion should be obtained to determine whether the Veteran's current bilateral tinnitus is related to noise exposure during active military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion by an appropriate specialist with respect to the Veteran's service connection claim for tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral tinnitus is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include noise exposure.  The examiner should provide a complete explanation for all conclusions reached.  The examiner must specifically address the Veteran's statement that the onset of tinnitus began in 1994 during a field exercise with a continuity of recurrent symptoms.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for tinnitus based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


